Title: To George Washington from Timothy Pickering, 31 December 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Decr 31. 1796.
                        
                        The Secretary of State respectfully lays before the President of the U. States,
                            a letter from Colo. Humphreys dated Octr 6. just received, with inclosures from Mr Barlow.
                        There is but too much reason to fear for the fate of Capt. O’Brien. He sailed
                            from Lisbon the 4th or 5th of August for Algiers, with 225,000 dollars on board.
                        The Secretary has also received to-day another letter from Colo. Humphreys dated
                            Septr 28. with numerous inclosures, being copies of correspondence between him & Mr
                            Montgomery our Consul at Alicant about Barbary affairs. These are not yet read: if there
                            should be any thing interesting, the Secy will have the honour to lay them before the
                            President.
                        
                            T. Pickering
                            
                        
                    